FisheR, J.,
delivered the opinion of the court.
The plaintiff below, as administrator de bonis non of the estate of David Swayze, deceased, brought this action in the Circuit Court of Wilkinson county, to recover a slave in the possession of the' defendant. The jury having found a verdict for the plaintiff, the defendant moved for a new trial, which being refused by the court, a bill of exceptions was taken, embodying the evidence introduced on the trial.
The facts, established by the evidence, may be regarded in few words, as follows: David Swayze died in 1814. His widow administered on his estate, and, about the year 1824, delivered the slave in controversy to her daughter, afterwards wife of the defendant below. The slave was part of the estate of David Swayze, and the understanding was that Mrs. Lusk was to have the slave during her life, when at her death he was to return to the distributees of said estate, the distributees agreeing to this disposition of the slave. Mrs. Lusk having died, this action was brought by the administrator de bonis non, as above stated. The facts show a complete act of administration, by the first administrator, and this being the case, the administrator de bonis non has no title upon which he can maintain this action. Mrs. Lusk, under the terms of the contract, for it may be so regarded, took an estate for life, which being ended, the slave reverted to the distributees, who were parties to the contract.
Under this view, the verdict not being sustained by the evidence, the court below erred in refusing the new trial. '
Judgment reversed, new trial granted, and cause remanded.